DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 1-24 in the reply filed on January 21, 2022 is acknowledged. Claims 25-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dockey et al. (US20190085209).
Regarding claim 1, Dockey discloses a chemical mechanical polishing composition (abstract) comprising: a water based liquid carrier (paragraph 0005); abrasive particles dispersed in the liquid carrier (paragraph 0005); and a cationic polymer having a derivatized amino acid monomer unit (a cationic polymer represented by formula (I), wherein R1 is an alkyl group, paragraph 0005).
Regarding claim 2, Dockey discloses wherein the abrasive particles comprise a colloidal silica abrasive having a positive charge of at least 10 mV (paragraph 0018).
Regarding claim 3, Dockey discloses wherein the derivatized amino acid monomer unit comprises a derivative group bonded to an alpha amino group in the monomer unit (a cationic polymer represented by formula (I), wherein L2 includes an alkylamino, paragraphs 0005 and 0009).
Regarding claim 4, Dockey discloses wherein the cationic polymer comprises at least one of derivatized polylysine (a cationic polymer represented by formula (I), wherein L2 includes an alkylamino, L1 is a linking group with two carbons, paragraphs 0005 and 0009).
Regarding claim 6, Dockey discloses from about 1 to about 1000 ppm of the cationic polymer (paragraph 0034).
Regarding claim 7, Dockey discloses wherein the cationic polymer has an acid dissociation constant (pKa) in a range from about 6 to about 11 (paragraph 0008).
Regarding claim 19, Dockey discloses an iron containing accelerator (paragraph 0023); and a stabilizer (paragraph 0027).

Regarding claim 21, Dockey discloses a pH in a range from about 1 to about 5 (paragraph 0010).
Regarding claim 22, Dockey discloses a cobalt polishing accelerator (citric acid, paragraph 0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 8 and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Dockey et al. (US20190085209) as applied to claim 1 above.

Regarding claim 5, Dockey discloses wherein the cationic polymer comprises derivatized ε-poly-L-lysine (paragraph 0006 and Table 1).  
Regarding claim 8, Dockey discloses wherein the cationic polymer comprises a copolymer comprising two different monomer unit represented by formula (I) (paragraph 0005).  Dockey further teaches that a monomer unit can be -L-lysine (paragraph 0009), which fits the first monomer of the formulas as recited in the instant claim.  Dockey also discloses that the L2 group in formula (I) may include amino or alkyl amino (paragraph 0006).  When a L2 of a derivatized -L-lysine include alkyl amino, it fits the second monomer of the formulas as recited in the instant claim.  When a copolymer with two different monomers as discussed above is used, it is represented by the formula as recited in the instant claim.  Therefore, it would have be obvious for one of ordinary skills to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143 I. C.
Regarding claims 17-18, Dockey is silent about the numbers n and m for the repeating units.  However, Docker discloses that the composition may include substantially any cationic polymer containing an amino acid monomer unit, including copolymers with two different monomer units (paragraph 0005).  Therefore, it would 
Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Dockey et al. (US20190085209) as applied to claim 22 above.
Regarding claim 23, Dockey discloses a pH in a range from about 1 to about 6 (paragraph 0022), which overlaps with the range disclosed in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Dockey et al. (US20190085209) as applied to claim 1 above, in view of Cheemalapati et al. (Key Chemical Components in Metal CMP Slurries, in Microelectronic Applications of Chemical Mechanical Planarization, edited by Y. Li, John Wiley & Sons, year 2008, page 225).
Regarding claim 24, Dockey is silent about wherein the abrasive particles comprise ceria.  However, Dockey teaches that abrasive particles may include substantially any suitable abrasive material such as metal oxide particles (paragraph 0012).  In addition, Cheemalapati teaches that a metal oxide such as ceria is a nd paragraph, section 7.5, page 225).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use particles comprising ceria, which is a known metal oxide abrasive material as taught by Cheemalapati, as abrasive particles in the composition of Dockey, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.

Allowable Subject Matter
Claims 9 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a composition wherein R2 comprises at least one of an alkyl carbonyl group, a divalent carboacyl group, an alkyl urea group, and an alkyl sulfonate group, an alkyl sulfone group, and an alkyl ester group, in the context of the instant claim. 
Regarding claims 10-15, they are dependent from claim 9.
Regarding claim 16, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a composition wherein R2 comprises at least one of an acetyl group, a succinyl group, an ethyl urea group, a butyl urea group, . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713